PER CURIAM.
Petitioner, B.S.K., filed a petition for a writ of habeas corpus, claiming that she was illegally detained due to an improperly prepared Risk Assessment Instrument (RAI). Finding that Petitioner is entitled to relief, we grant the petition.
Petitioner is charged with felony possession of a controlled substance, along with three misdemeanors. Her RAI includes one point based on the mistaken conclusion that the crime was committed in a well-planned and premeditated manner. Without the additional point, Petitioner’s total score on the RAI would be reduced to eleven points, which, by itself, does not support secure detention.
Therefore, with respect to case no. 2011-000774-CJCI, Petitioner shall be brought before the trial court immediately and line III.E. of the RAI shall be corrected to reflect zero points. Any other scoring error may be corrected at that time. If Petitioner does not score sufficient points under the corrected RAI and no other criteria for detention is found pursuant to section 985.255, Florida Statutes (2010), Petitioner shall be released to nonsecure detention or home detention.
PETITION GRANTED; REMANDED WITH INSTRUCTIONS.
ORFINGER, TORPY, COHEN, JJ., concur.